DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
FIG. 1A: Reference 22 should be 23 (see page 18 paragraph 81). Reference character 24 is both a gap and a shield electrode (see paragraph 42 page 9 and paragraph 81 page 18).
FIG. 1C: Reference character 24 is both a gap and a shield electrode (see paragraph 42 page 9 and paragraph 81 page 18).
FIG. 1E: 22 and 24 appear to be reversed; see and compare with FIG. 1D: 22 proximate 118, 199; 24 proximate 120, 121; see also paragraph 86 page 19.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 81 page 18: central portion 122 should be 112.
The description of FIGS. 8A-8D should be for FIGS. 7A-7D (see paragraph 109 page 25 to paragraph 111 page 26).
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21: “active electrodes layers” should be “active electrode layers” in line 19.
Claim 21: “active electrodes and” should be “active electrode layers and” in line 23 (Cf. line 19). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 12-13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “a top surface” and “a bottom surface” (line 2). It is ambiguous if these are the same surfaces as those set forth in claim 1 lines 4-5 (see and compare with claim 12).
Claim 3 recites, “the shield electrode region” in lines 5-6. This limitation lacks antecedent basis (and is most likely intended to be “the active electrode region”). 
Claim 12 recites, “the top shield electrode region”. This limitation lacks antecedent basis.
Claim 13 recites, “the capacitor thickness”. This limitation lacks antecedent basis.
Claim 21 recites, “the second shield electrode” in line 24. This limitation lacks antecedent basis.
These ambiguities render each of these claims indefinite, and accordingly, claims 2-3, 12-13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 is rejected by reason of its dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0039749 to Ritter et al. (hereinafter Ritter) in view of US Publication 2018/0374646 to Ward et al. (hereinafter Ward).
Claim 1
Ritter (FIG. 2, 5, 8-9) discloses a broadband multilayer ceramic capacitor having a first end and a second end that is spaced apart from the first end in a longitudinal direction that is perpendicular to a lateral direction, the lateral direction and longitudinal direction each being perpendicular to a Z-direction, and wherein the capacitor comprises a top surface and a bottom surface opposite the top surface in the Z-direction, the broadband multilayer ceramic capacitor comprising:
a monolithic body comprising a plurality of dielectric layers (215) stacked in the Z- direction; 
a first external terminal (252) disposed along the first end; 
a second external terminal (254) disposed along the second end; 

a top shield electrode (FIG. 5A: 411; FIG. 8D, 9A: 290) arranged within the monolithic body and positioned between the plurality of active electrodes and the top surface of the capacitor, the top shield electrode being spaced apart from the top surface of the capacitor by a top-shield-to-top distance; 
a bottom shield electrode (FIG. 5A: 411’; FIG. 8D, 9A: 290) arranged within the monolithic body and positioned between the plurality of active electrodes and the bottom surface of the capacitor, the bottom shield electrode being spaced apart from the bottom surface of the capacitor by a bottom-shield-to-bottom distance, as recited in claim 1.
Ritter does not expressly disclose wherein: a ratio of the top-shield-to-top distance to the bottom-shield-to-bottom distance is between about 0.8 and about 1.2, as recited in claim 1, as the drawings of Ritter are not expressly disclosed as scale drawings (see MPEP 2125).
Ritter, however, does teach such a dimension is a result-effective variable, a variable which achieves a recognizable result: the thickness of the dielectric layers on the top and bottom of the stacks (i.e., the top-shield-to-top-distance, the bottom-shield-to-bottom distance, and the ratio between the two) may be adjusted to form covers that provide additional mechanical protection and structural integrity to the resultant device (Ritter paragraph 49). Such a ratio as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. 

Ward (FIG. 6) teaches a bottom shield electrode (50a) arranged within a monolithic body (20) and positioned between a plurality of active electrodes (24) and a bottom surface of the capacitor, the bottom shield electrode being spaced apart from the bottom surface of the capacitor by a bottom-shield-to-bottom distance (L2); wherein: the bottom-shield-to-bottom distance ranges from about 8 microns to about 100 microns (paragraph 29; see also FIG. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ward with Ritter to incorporate a bottom-shield-to-bottom distance as taught by Ward in the structure taught by Riddle, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved insertion loss (Ward paragraph 29, 32-35). 
Claim 2
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 1, wherein the capacitor has a capacitor thickness between a top surface and a bottom surface in the Z-direction (Ward paragraph 40), and wherein a ratio of the capacitor thickness to the bottom-shield-to-bottom distance is greater than about 3 (paragraph 29, 40).
Claim 3
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 1, wherein: 
the capacitor comprises a plurality of electrode regions, the plurality of electrode regions including an active electrode region, a top shield electrode region, and a bottom shield electrode region (Ritter FIG. 5, 8-9; Ward FIG. 6);
the plurality of active electrodes are located within the shield electrode region (Ritter FIG. 5, 8-9; Ward FIG. 6; see also rejection under 112, above); 

Claim 4
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 3, as shown above.
Ritter does not expressly disclose wherein a ratio of a thickness of the top shield electrode region in the Z-direction to a thickness of the bottom shield electrode region in the Z-direction ranges from about 0.8 to about 1.2, as recited in claim 4, as the drawings of Ritter are not expressly disclosed as scale drawings (see MPEP 2125).
Ritter, however, does teach such a dimension is a result-effective variable, a variable which achieves a recognizable result: the thickness of the dielectric layers on the top and bottom of the stacks (which includes the top shield electrode region, the bottom shield electrode region, and the ratio between the two) may be adjusted to form covers that provide additional mechanical protection and structural integrity to the resultant device (Ritter paragraph 49). 
Ward also teaches such a dimension is a result-effective variable, a variable which achieves a recognizable result: the thickness L1 (see Ward FIG. 1, 6, paragraph 27, 38) may be adjusted based upon application, needs, uses, specifications, or other requirements; the thickness L2 (see FIG. 1, 6, paragraph 29, 34) may be adjusted based upon desired insertion loss and desired frequency range (paragraph 34, FIG. 2, 3); and the thickness L3 (see FIG. 1, 6, paragraph 30-31) based on application needs, uses, specifications, or other requirements. Such a ratio as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05.
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. 
Claim 5
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 1, further comprising an additional bottom shield electrode that is approximately aligned with the bottom shield electrode in the Z-direction, and wherein the bottom shield electrode is connected with the first external terminal, and the additional bottom shield electrode is connected with the second external terminal (Ritter FIG. 5: 413, FIG. 8D, 9A: 292).
Claim 12
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 1, wherein the capacitor has a capacitor thickness in the Z-direction between the top surface and the bottom surface (Ward paragraph 40), as recited in claim 12.
Ritter does not expressly disclose a ratio of the capacitor thickness to a thickness of the top shield electrode region in the Z-direction ranges from about 2.1 to about 20, as recited in claim 12.
Ritter, however, does teach such a dimension is a result-effective variable, a variable which achieves a recognizable result: the thickness of the dielectric layers on the top and bottom of the stacks (which includes the top shield electrode region and the ratio to the thickness of the capacitor) may be adjusted to form covers that provide additional mechanical protection and structural integrity to the resultant device (Ritter paragraph 49). 
Ward also teaches such a dimension is a result-effective variable, a variable which achieves a recognizable result: the thickness L1 (see Ward FIG. 1, 6, paragraph 27, 38) may be adjusted based upon application, needs, uses, specifications, or other requirements. Such a ratio as claimed therefore would 
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. 
Claim 13
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 1, as shown above.
Ritter does not expressly disclose wherein a ratio of the capacitor thickness to an active electrode region thickness ranges from about 1.1 to about 20, as recited in claim 13, as the drawings of Ritter are not expressly disclosed as scale drawings (see MPEP 2125).
Ward teaches such a dimension is a result-effective variable, a variable which achieves a recognizable result: the thickness L3 (see FIG. 1, 6, paragraph 30-31) may be adjusted based on application needs, uses, and specifications. Such a ratio as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05.
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. 
Claim 14

Claim 15
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 1, wherein at least one of the active electrode layers comprises a first electrode comprising a base portion electrically connected with the first external terminal, a first electrode arm extending from the base portion in the longitudinal direction, and a central portion extending from the base portion in the longitudinal direction (Ritter FIG. 5A: 401, FIG. 8A, 9A: 200).
Claim 16
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 15, wherein the plurality of active electrode layers comprises a second electrode approximately aligned with the first electrode in the Z-direction, the second electrode comprising a base portion electrically connected with the second external termination, and wherein a central end gap distance is formed in the longitudinal direction between the central portion of the first electrode and the base portion of the second electrode (Ritter FIG. 5A: 403, FIG. 8A, 9A: 208).
Claim 17
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 1, wherein the capacitor exhibits an insertion loss of from -0.25 dB to -0.55 dB when measured across a frequency range of from 33 GHz to 40 GHz (Ritter FIG. 6C, 7C; Ward paragraph 7, 18, 42).
Claim 18
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 1, wherein the capacitor exhibits an insertion loss of from -0.20 dB to -0.35 dB when measured across a frequency range of from 23 GHz to 30 GHz (Ritter FIG. 6C, 7C; Ward paragraph 7, 18, 42).
Claim 19
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 1, wherein the capacitor exhibits an insertion loss of from -0.15 dB to -0.40 dB when measured across a frequency range of from 13 GHz to 20 GHz (Ritter FIG. 6C, 7C; Ward FIG. 2-3, paragraph 7, 18, 42).
Claim 20
Ritter with Ward teaches the broadband multilayer ceramic capacitor of claim 1, wherein the capacitor exhibits an insertion loss of from -0.1 dB to -0.25 dB when measured across a frequency range of from 4 GHz to 10 GHz (Ritter FIG. 6C, 7C; Ward FIG. 2-3, paragraph 7, 18, 42).
Claim 21
Ritter (FIG. 2, 5, 8-9) discloses method of forming a broadband multilayer ceramic capacitor having a first end and a second end that is spaced apart from the first end in a longitudinal direction that is perpendicular to a lateral direction, the lateral direction and longitudinal direction each being perpendicular to a Z-direction, and the capacitor having a top surface and a bottom surface opposite the top surface in the Z-direction, the method comprising:
forming a plurality of active electrodes (200, 208, 210, 218) on a plurality of active electrode layers; 
forming a top shield electrode (FIG. 5A: 411; FIG. 8D, 9A: 290) on a top shield electrode layer;
forming a bottom shield electrode (FIG. 5A: 411’; FIG. 8D, 9A: 290) on a bottom shield electrode layer; and
stacking the plurality of active electrode layers, the top shield electrode layer, and the bottom shield electrode layer with a plurality of dielectric layers (215) to form a monolithic body;
forming a first external terminal (252) on a first end of the monolithic body; and
forming a second external terminal (254) on a second end of the monolithic body;
wherein: 

	the bottom shield electrode layer (FIG. 5A: 411’; FIG. 8D, 9A: 290) is arranged within the monolithic body and positioned between the plurality of active electrodes and the bottom surface of the capacitor, the second shield electrode being spaced apart from the bottom surface of the capacitor by a bottom-shield-to-bottom distance, as recited in claim 21.
Ritter does not expressly disclose wherein: a ratio of the top-shield-to-top distance to the bottom-shield-to-bottom distance is between about 0.8 and about 1.2, as recited in claim 21, as the drawings of Ritter are not expressly disclosed as scale drawings (see MPEP 2125).
Ritter, however, does teach such a dimension is a result-effective variable, a variable which achieves a recognizable result: the thickness of the dielectric layers on the top and bottom of the stacks (i.e., the top-shield-to-top-distance, the bottom-shield-to-bottom distance, and the ratio between the two) may be adjusted to form covers that provide additional mechanical protection and structural integrity to the resultant device (Ritter paragraph 49). Such a ratio as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. 

Ward (FIG. 6) teaches a bottom shield electrode (50a) arranged within a monolithic body (20) and positioned between a plurality of active electrodes (24) and a bottom surface of the capacitor, the bottom shield electrode being spaced apart from the bottom surface of the capacitor by a bottom-shield-to-bottom distance (L2); wherein: the bottom-shield-to-bottom distance ranges from about 8 microns to about 100 microns (paragraph 29; see also FIG. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ward with Ritter to incorporate a bottom-shield-to-bottom distance as taught by Ward in the structure taught by Riddle, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved insertion loss (Ward paragraph 29, 32-35). 
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of copending Application No. 16/751,345 (hereinafter ‘345).
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1 and 21, ‘345 claims the invention of claims 1 and 21 in ‘345 claims 1 and 5-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200243264 (see, e.g., FIG. 3B); US 20200243260 (see, e.g., FIG. 3B); US 20200243259 (see, e.g., FIG. 1E); US 10943735 (see, e.g., FIG. 3A); and US 20190279819 (see, e.g., FIG. 3A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. 
The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848